On Return to Remand

PATTERSON, Judge.
We remanded this cause to the trial court with instructions to conduct an evidentiary hearing to determine the appellant’s interest in the property that is the subject of his motion seeking the return of seized property and to determine whether the motion should be granted. The trial court has complied with our instructions and has filed a return finding that the appellant has no interest in the property. The return shows that the appellant purchased the property, a chain saw, from persons who had recently stolen it from Thomas Earl Watson. The return also shows Watson positively identified the chain saw as the property stolen from him. The police have returned the chain saw to Watson. Clearly, the appellant had no legal interest in or claim to the stolen property superior to that of its rightful owner, Watson. The trial court’s denial of the appellant’s motion was proper and is due to be affirmed.
AFFIRMED.
All Judges concur.